UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2007 FOSSIL, INC. (Exact name of registrant as specified in its charter) Delaware 0-19848 75-2018505 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 2280 N. Greenville Avenue Richardson, Texas 75082 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (972) 234-2525. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 20, 2007, Jeffrey N. Boyer, Elysia Holt Ragusaand James E. Skinnerwere appointed to the Board of Directors (the “Board”) of Fossil, Inc. (the “Company”) effective December 20, 2007.Mr. Boyer and Mr. Skinner will both serve on the Audit Committee of the Board. Mr. Boyer, Ms. Ragusa and Mr. Skinner are not parties to any arrangement or understanding with any person pursuant to which they were appointed as directors, nor are they parties to any transactions described in Item 404(a) of Regulation S-K involving the Company or any of its subsidiaries. For their service on the Board, Mr. Boyer, Ms. Ragusa and Mr. Skinner each will receive the Company’s normal compensation for a non-employee director.Such compensation consists of an annual retainer of $30,000, a fee of $1,500 for each in-person meeting, and a fee of $1,000 for each telephonic meeting in excess of one hour. In addition, pursuant to the Company’s Nonemployee Director Stock Option Plan, Mr. Boyer, Ms. Ragusa and Mr. Skinner each will receive a grant of non-qualified stock options to purchase 5,000 shares of common stock on the date of becoming a director and an additional grant of non-qualified stock options to purchase 4,000 shares of common stock on the first day of each calendar year if they are then serving as a non-employee director. For their service on the Audit Committeee, Mr. Boyer and Mr. Skinner will each receive an annual retainer of $2,500, a fee of $1,250 for each in-person meeting, and a fee of $1,000 for each telephonic meeting in excess of one hour. On December 20, 2007, the Company issued a press release announcing the appointment of Mr. Boyer, Ms. Ragusa and Mr. Skinner, which release is incorporated herein for all purposes.A copy of the press release is attached as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1Press Release, dated December 20, 2007, announcing appointment of directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 20, 2007 FOSSIL, INC. By: /s/ Mike Kovar Mike L. Kovar Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press Release, dated December 20, 2007, announcing appointment of directors.
